PER CURIAM.
This cause came on to be heard on the record, briefs for appellant and for the United States, and on the oral arguments for the appellant and the appellee, and it appearing that the same issues presented have been adjudicated by the Supreme Court in Trailmobile Company and International Union, U. A. W. — C. I. O. v. Whirls, 67, S.Ct. 982, it is ordered, upon the authority of the principles enunciated in that case, that the judgment of the District Court dismissing this cause be and the same is hereby affirmed.